United States Court of Appeals
                                                                            Fifth Circuit
                                                                         F I L E D
          IN THE UNITED STATES COURT OF APPEALS
                                            September 6, 2007
                   FOR THE FIFTH CIRCUIT
                                                                      Charles R. Fulbruge III
                                                                              Clerk
                                  No. 05-50397
                                Summary Calendar


UNITED STATES OF AMERICA

                                              Plaintiff-Appellee

v.

MICHAEL VICTOR NEWSOM

                                              Defendant-Appellant


                  Appeal from the United States District Court
                       for the Western District of Texas
                          USDC No. 6:04-CR-121-ALL


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      The attorney appointed to represent Michael Victor Newsom has moved
for leave to withdraw and has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967).         Newsom has filed a response.           Our
independent review of the record, counsel’s brief, and Newsom’s response
discloses no non-frivolous issue for appeal. Accordingly, counsel’s motion for
leave to withdraw is GRANTED, counsel is excused from further responsibilities



      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth
in 5TH CIR. R. 47.5.4.
                               No. 05-50397

herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2. Newsom’s
motion for the appointment of substitute counsel is DENIED.




                                    2